Exhibit 10.1

 

WARREN RESOURCES, INC.

1114 Avenue of the Americas

New York, NY 10036

 

INCENTIVE STOCK OPTION GRANT

 

[DATE]

 

Dear [Full Name of Employee]:

 

Re:                        Grant of Incentive Stock Option

 

Reference is made to the 2010 Stock Incentive Plan, as amended (the “Plan”), of
Warren Resources, Inc., a Maryland corporation (the “Corporation”), which has
been adopted by the Corporation’s board of directors and shareholders in order
to advance the interests of the Corporation’s stockholders by enhancing the
ability of the Corporation to attract, retain and motivate persons who make (or
are expected to make) important contributions to the Corporation by providing
such persons with equity ownership opportunities and performance-based
incentives, thereby better aligning the interests of such persons with those of
the Corporation’s stockholders. The terms of the Plan shall be deemed a part of
this letter agreement as if fully set forth herein.  A copy will be provided to
you with this letter agreement or, if a copy is not so provided, upon your
request.  Unless the context otherwise requires, all terms defined in the Plan
shall have the same meaning when used herein.

 

1.                                      The Grant

 

The Corporation hereby grants to you (“Holder”), as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, the right and option to purchase (the “Option”), in accordance with
the terms and conditions set forth in the Plan, an aggregate of
                               (                    ) shares of Common Stock of
the Corporation (the “Option Shares”) at a price of $4.61 per share (the
“Exercise Price”), subject to the limitations set forth herein and in the Plan. 
It is agreed that the Exercise Price is at least 100% of the Fair Market Value
of an Option Share on the date of grant.  The Option is intended to be an
incentive stock option within the meaning of section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”).  Nevertheless, to the extent that it
exceeds the $100,000 rule of Code Section 422(d), this Option shall be treated
as a nonstatutory stock option.  Further, if for any reason this Option (or
portion thereof) shall not qualify as an incentive stock option, then, to the
extent of such nonqualification, such Option (or portion thereof) shall be
regarded as a nonstatutory stock option granted under the Plan.

 

2.                                      Exercise

 

Subject to the provisions and limitations contained herein and of the relevant
provisions of the Plan and until the termination of the Option as provided for
herein, you may exercise the Option, on a cumulative basis, as follows:

 

(a)                                 One-third (1/3rd) of the total number of
Option Shares may be purchased by you on [1st anniversary of grant date];

 

1

--------------------------------------------------------------------------------


 

(b)                                 One-third (1/3rd) of the total number of
Option Shares may be purchased by you on [2nd  anniversary of grant date]; and

 

(c)                                  One-third (1/3rd) of the total number of
Option Shares may be purchased by you on [3rd anniversary of grant date];

 

provided that you remain continuously employed with the Corporation through such
exercise date.

 

If the Option is not exercised for the total number of Option Shares available
for purchase during such period, the Option shall not thereby terminate as to
such unexercised portion, but shall be cumulative.  In no event shall you
exercise the Option for a fraction of a share. The unexercised portion of the
Option, if any, will automatically and without notice terminate and become null
and void on [5th anniversary of grant date] at 5:00 pm (Eastern Time).

 

This Option shall terminate three (3) months after Holder ceases to be employed
by the Corporation, unless such termination is due to Holder’s death or
Disability, in which case this Option shall terminate twelve (12) months after
Holder ceases to be employed by the Corporation.  Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the expiration date as
provided above.

 

Subject to applicable exercise restrictions set forth in Section 6(d) of the
Plan, this Option may be exercised, in whole or in part, by giving written
notice of exercise to the Corporation substantially in the form set forth on
Schedule A, specifying the number of shares to be purchased. The notice shall be
accompanied by payment in full of the Exercise Price. The Exercise Price may be
paid by any of the following methods, subject to the restrictions set forth in
the Plan:

 

(i) in cash, by certified or cashier’s check, by money order or by personal
check (if approved by the Corporation) of an amount equal to the aggregate
Exercise Price of the shares of Common Stock to which such exercise relates; or

 

(ii) by delivery of shares of Common Stock already owned by the Holder and held
by the Holder for a minimum of six months, which shares, including any cash
tendered therewith, have an aggregate Fair Market Value equal to the aggregate
Exercise Price of the shares of Common Stock to which such exercise relates; or

 

(iii) by delivery by the Holder of a properly executed notice, together with a
copy of the Holder’s irrevocable instruction to a broker-dealer acceptable to
the Corporation to deliver promptly to the Corporation the amount of sale or
loan proceeds sufficient to pay such exercise price. In connection therewith,
the Corporation may enter into agreements for coordinated procedures with one or
more securities brokerage firms.

 

Under no circumstance shall the allocation of Option Fair Market Value described
above be deemed a loan to the Holder by the Corporation.

 

3.                                      Transferability

 

The Option is not transferable, either in whole or in part, by you otherwise
than by will or the laws of descent and distribution and is exercisable, during
your lifetime, only by you. Except as set forth in the preceding sentence, the
Option may not be assigned, transferred, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar proceeding.  Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Option

 

2

--------------------------------------------------------------------------------


 

contrary to the provisions hereof or of the Plan, and the levy of any attachment
or similar proceeding upon the Option, shall be null and void and without
effect.

 

4.                                      Registration

 

Unless there is in effect a registration statement under the Securities Act of
1933, as amended (the “Securities Act”), with respect to the issuance of the
Option Shares (and, if required, there is available for delivery a prospectus
meeting the requirements of section (10)(a)(3) of the Securities Act), you will,
upon the exercise of the Option (a) represent and warrant to the Corporation and
agree, in each case, in writing that (i) the Option Shares then being purchased
by you pursuant to the Option are being acquired for your own account, for
investment only and not with a view to the resale or distribution thereof, and
(ii) that any subsequent offer for sale or sale of any such Option Shares shall
be made either pursuant to (x) a registration statement on an appropriate form
under the Securities Act, which registration statement shall have become
effective and shall be current with respect to the Option Shares being offered
and sold, or (y) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption, you shall, prior to any offer
for sale or sale of such Option Shares, obtain a favorable written opinion from
counsel for or approved by the Corporation as to the availability of such
exemption and (b) agree that the certificates evidencing such Option Shares
shall bear a legend to the effect of the foregoing.

 

5.                                      Withholding Taxes

 

By your acceptance hereof, you hereby (i) agree to reimburse the Corporation or
any subsidiary corporation or parent corporation of the Corporation by which you
are employed for any federal, state or local taxes required by any government to
be withheld or otherwise deducted by such corporation in respect of your
exercise of the Option, (ii) authorize the Corporation or any subsidiary
corporation or parent corporation of the Corporation by which you are employed
to withhold from any cash compensation paid to you or in your behalf, an amount
sufficient to discharge any federal, state and local taxes imposed on the
Corporation, or the subsidiary corporation or parent corporation of the
Corporation by which you are employed, and which otherwise has not been
reimbursed by you, in respect of your exercise of the Option and (iii) agree
that the corporation by which you are employed, may, in its discretion, hold the
stock certificate to which you are entitled upon exercise of the Option, as
security for the payment of the aforementioned withholding tax liability, until
cash sufficient to pay that liability has been accumulated, and may, in its
discretion, effect such withholding by retaining Option Shares issuable upon the
exercise of the Option having a fair market value on the date of exercise (as
determined under Section 13 of the Plan) which is equal to the amount to be
withheld.

 

6.                                      Grant Subject to Plan; Conflict

 

This grant is subject to all the terms, conditions, limitations and restrictions
contained in the Plan.  In the event of any conflict or inconsistency between
the terms hereof and the terms of the Plan, the terms of the Plan shall be
controlling.

 

7.                                      Section 409A.

 

Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with the requirements of Section 409A of the Code. The Administrator
may, in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate to comply with the
requirements of Section 409A of the Code.

 

3

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous

 

(a)                                 This grant is not a contract of employment
and the terms of your employment shall not be affected hereby or by any
agreement referred to herein except to the extent specifically so provided
herein or therein.  Nothing herein shall be construed to impose any obligation
on the Corporation, the Subsidiary or on any other subsidiary corporation or
parent corporation thereof to continue your employment, and it shall not impose
any obligation on your part to remain in the employ of the Subsidiary or of any
subsidiary corporation or parent corporation thereof.

 

(b)                                 You agree to notify the Corporation
immediately upon any “disqualifying disposition” (as defined in section
421(b) of the Code) made by you of Option Shares purchased hereunder.

 

(c)                                  You or your permitted transferees under
Section 4 hereof shall have the right to act as stockholders of the Corporation
only with respect to Option Shares the Exercise Price for which has been paid in
full to the Corporation.

 

(d)                                 You hereby represent that you have received
a copy of the Plan and that you have had ample opportunity to review the Plan
and ask questions with respect thereto.

 

Please indicate your acceptance of all the terms and conditions of the Option
and the Plan by signing and returning a copy of this letter to the Corporate
Secretary of the Corporation

 

 

Very truly yours,

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

AGREED TO AND ACCEPTED:

 

HOLDER:

 

 

 

Name:

 

4

--------------------------------------------------------------------------------